UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6945



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARVIN BAILEY,     a/k/a    Head,   a/k/a   Larry
Anderson,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CR-96-191, CA-00-156-2)


Submitted:   February 21, 2002               Decided:   March 27, 2002


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Reed Kaeiser, Miami, Florida, for Appellant. Michael Lee
Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Bailey seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Bailey, Nos. CR-96-191; CA-00-

156-2 (S.D.W. Va. Mar. 16 & May 17, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2